Case 2:20-cv-08761-MWF-MRW Document 64 Filed 01/19/21 Page 1 of 10 Page ID #:255



     1 Erica J. Van Loon, Esq. (State Bar No. 227712)
       LATHROP GPM LLP
     2 2049 Century Park East, Suite 3500S
       Los Angeles, CA 90067
     3 Telephone: 310-789-4600 / Facsimile: 310-789-4601
       E-mail: erica.vanloon@lathropgpm.com
     4
       Gary R. Sorden, Esq. (admitted pro hac vice)
     5 David S. Gold, Esq. (admitted pro hac vice)
       Brian L. King, Esq. (admitted pro hac vice)
     6 Elizabeth A. Carbone, Esq. (admitted pro hac vice)
       COLE SCHOTZ P.C.
     7 901 Main Street, Suite 4120
       Dallas, TX 75202
     8 Telephone: 469-557-9390 / Facsimile: 469-533-1587
       E-mail: gsorden@coleschotz.com; dgold@coleschotz.com; bking@coleschotz.com;
     9 ecarbone@coleschotz.com
   10 Attorneys for Plaintiff, Marenem, Inc.
   11                                 UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
   12
                                           WESTERN DIVISION
   13
   14 MARENEM, INC.,                                 Case No. 2:20-cv-08761-MWF-MRW
   15                         Plaintiff,             Hon. Michael W. Fitzgerald
   16            vs.
   17 EDLIO, LLC; HEATHER LADD, in
      her official and individual capacities;             JOINT RULE 26(f) REPORT
   18 JANET REDELLA, in her official and
      individual capacities; BLANCA
   19 VEGA, in her official and individual           Scheduling Conference: Feb. 1, 2021
      capacities; JENNIFER BELL, in her
   20 official and individual capacities;
      CASSIDY NELSON, in her official
   21 and individual capacities; and JOHN
      DOES 1-10,
   22
                    Defendants.
   23
   24
   25            By and through the undersigned counsel, who are set forth below, the parties
   26 to this action, plaintiff Marenem, Inc. (“Marenem” or “Plaintiff”), and defendants
   27 Heather Ladd (“Ladd”), Janet Redella (“Redella”), Blanca Vega (“Vega”), Jennifer
   28


                                                   -1-                       Joint Rule 26(f) Report
        60014/0001-22001628
Case 2:20-cv-08761-MWF-MRW Document 64 Filed 01/19/21 Page 2 of 10 Page ID #:256



    1 Bell (“Bell”), and Cassidy Nelson (“Nelson”) (collectively, “Defendants”)1 have
    2 prepared and hereby submit this jointly signed Joint Rule 26(f) Report following the
    3 conference of counsel as required by Federal Rules of Civil Procedure 16 and 26,
    4 Central District of California Local Rule 26-1, and this Court’s December 11, 2020
    5 Order Setting Scheduling Conference (Doc. No. 63).
    6       a. Statement of the Case:
    7                              Marenem’s Statement of the Case
    8            Marenem alleges that this action is a straightforward copyright and trademark
    9 infringement action. In brief, Marenem is the creator and owner of all applicable
   10 and federally registered copyrights and trademarks related to a neuro-science based
   11 approach to teaching phonics. Marenem’s approach relies on two core materials
   12 that work hand-in-hand with one another: “Secret Stories,” which are short stories
   13 that explain the sounds letters make when they get together, and sound graphics with
   14 embedded phonics patterns for kids to visually reference during independent
   15 reading, writing, and spelling. The embedded sound graphics appear in the Secret
   16 Stories and are also available in other formats like posters, flashcards, and trifolds.
   17 These sound graphics consist of 35 sound graphics that personify/anthropomorphize
   18 letters/phonics patterns. As noted above, these stories and embedded sound
   19 graphics are protected by valid, federally registered copyrights and trademarks.
   20            Beginning in 2014, Defendants, who are employees and/or supervisors at the
   21 Redondo Beach Unified School District, began an ongoing pattern and practice of
   22 infringing these copyrights and trademarks by making infringing copies of the
   23 Secret Stories and/or embedded sound graphics (presumably for use in the course of
   24 their teaching). For example, after purchasing Marenem’s products, Ladd appears to
   25 have compiled all of the Secret Stories into one PDF, uploaded them onto the
   26
   27   1
       Edlio, LLC was named as a defendant in the Complaint. Marenem voluntarily
   28 dismissed its claims against Edlio, LLC, without prejudice, on November 20, 2020.
      (Doc. No. 49).

                                                   -2-
        60014/0001-22001628
Case 2:20-cv-08761-MWF-MRW Document 64 Filed 01/19/21 Page 3 of 10 Page ID #:257



    1 Internet, and made them publicly available. By way of further example, numerous
    2 infringing copies of Marenem’s sound graphics (some without Marenem’s copyright
    3 management information) were found in elementary school classrooms.
    4 Consequently, Marenem has brought this action and asserts claims of direct
    5 copyright infringement, contributory copyright infringement, violations of the
    6 Digital Millennium Copyright Act, 17 U.S.C. § 1201, et seq. (“DMCA”), and
    7 trademark infringement. See Complaint (Doc. No. 1.) Defendants answered the
    8 complaint on December 7, 2020 (Doc. No. 60.)
    9                              Defendants’ Statement of the Case
   10            Defendants deny each and every material allegation of wrongdoing and deny
   11 any and all liability to Plaintiff on each claim or cause of action in Plaintiff’s
   12 Complaint. Defendants further deny that Plaintiff is entitled to the relief requested
   13 or that Plaintiff has been or will be damaged in any sum, or at all, by reason of any
   14 alleged act or omission on the part of Defendants, or any of them. Defendants have
   15 asserted affirmative defenses to Plaintiff’s claims and causes of action. Through
   16 their Answer and Affirmative Defenses, Defendants pray for judgment against
   17 Plaintiff and in favor of Defendants, and for an order dismissing Plaintiff’s claims
   18 against Defendants with prejudice and awarding Defendants their attorneys’ fees
   19 and costs and such other and further relief that the Court may deem just and proper.
   20       b. Subject Matter Jurisdiction:
   21            Marenem alleges this Court has subject matter jurisdiction over the claims set
   22 forth in the Complaint pursuant to 28 U.S.C. §§ 1331 (federal subject matter
   23 jurisdiction) and 1338 (trademark and copyright actions). Defendants contend that
   24 they have sovereign immunity and therefore no subject matter jurisdiction exists as
   25 to any claims against Defendants in their official capacities.
   26 //
   27 //
   28


                                                   -3-
        60014/0001-22001628
Case 2:20-cv-08761-MWF-MRW Document 64 Filed 01/19/21 Page 4 of 10 Page ID #:258



    1       c. Legal Issues:
    2                                       Marenem’s Legal Issues
    3            Marenem alleges that the key legal issues are as follows: (1) whether
    4 Defendants created, or assisted with the creation of, infringing copies of Marenem’s
    5 Secret Stories and embedded sound graphics; (2) how many infringing copies were
    6 made and where they were distributed (which speaks to Marenem’s damages); (3)
    7 whether Defendants had knowledge of Marenem’s copyrights and trademarks and
    8 their intentions; (4) whether Defendants removed Marenem’s copyright
    9 management information in the infringing copies of Marenem’s embedded sound
   10 graphics; and (5) whether Defendants profited or gained from the use of infringing
   11 copies of Marenem’s Secret Stories and embedded sound graphics.
   12            No unusual substantive, procedural, or evidentiary issues are anticipated
   13 except that non-party discovery is likely needed from Edlio, LLC concerning
   14 download activity related to the infringing copy of Marenem’s Secret Stories that
   15 was uploaded onto the Internet, and whether other copyrighted or trademarked
   16 materials were placed on the Internet (or otherwise made generally available) by
   17 Defendants.
   18                                       Defendants’ Legal Issues
   19            Defendants contend that they acted in their official capacity as teachers in the
   20 Redondo Beach Unified School District and that they are entitled to qualified
   21 immunity. Further Defendants contend that assuming they were not entitled to
   22 qualified immunity, their use of Plaintiff’s materials was a fair use. In addition,
   23 Defendants contend that any actions alleged against them were innocent acts that
   24 were not in any way designed to secure any profit other than the education of their
   25 respective students.
   26       d. Parties, Evidence, Etc.:
   27            The following are the parties and percipient witnesses on the main issues of
   28


                                                    -4-
        60014/0001-22001628
Case 2:20-cv-08761-MWF-MRW Document 64 Filed 01/19/21 Page 5 of 10 Page ID #:259



    1 the case:
    2       • A corporate designee of Edlio, LLC;
    3       • Nelson (defendant);
    4       • Redella (defendant);
    5       • Vega (defendant);
    6       • Bell (defendant);
    7       • Ladd (defendant);
    8       • Katherine Garner (non-party principal of Marenem);
    9       • Richard Garner (non-party principal of Marenem);
   10       • Dr. Steven E. Keller (non-party);
   11       • Derek Kinsey (non-party);
   12       • Dr. Annette Alpern (non-party);
   13       • Ruth Rubke (non-party);
   14       • Debbie Collette (non-party);
   15       • Dr. Tanza Bruna (non-party);
   16       • Ricardo Gallegos (non-party); and
   17       • A Federal Rule of Civil Procedure 30(b)(6) designee of Marenem.
   18            To be clear, Marenem has no parent company, subsidiaries, or affiliates.
   19 Marenem alleges key documents will likely include any infringing copies of
   20 Marenem’s works as well as correspondence related to same.
   21       e. Damages:
   22            Marenem is seeking both monetary and injunctive relief. Specifically,
   23 Marenem is seeking statutory monetary damages under 17 U.S.C. § 504(c) and/or
   24 15 U.S.C. § 1117(c) in the amount to be determined once discovery commences.
   25 Marenem also seeks statutory damages under the DMCA of between $2,500 and
   26 $25,000, attorneys’ fees, pre- and post-judgment interest, lost profits, and any other
   27 statutory damages.
   28


                                                   -5-
        60014/0001-22001628
Case 2:20-cv-08761-MWF-MRW Document 64 Filed 01/19/21 Page 6 of 10 Page ID #:260



    1       f. Insurance:
    2       Defendants do not have any insurance to cover any damages in this litigation.
    3       g. Motions:
    4            At this time, the parties are not anticipating filing any motions to amend or to
    5 add parties, to dismiss, or to transfer venue.
    6            However, Marenem makes one caveat to that statement: as the full extent of
    7 the copyright and trademark infringement that appears to have occurred at the
    8 Redondo Beach Unified School District is currently unknown, Marenem cannot say
    9 for certain that a motion to amend to add parties and claims will not be made as
   10 discovery progresses and further facts are uncovered.
   11       h. Manual for Complex Litigation:
   12            The parties agree that this case does not require reference to the procedures
   13 set forth in the Manual for Complex Litigation.
   14       i. Status of Discovery:
   15            To conserve resources, the parties anticipate engaging in a phased discovery
   16 process so that they can devote substantial and significant efforts toward reaching an
   17 early resolution of this matter. Specifically, the parties intend to exchange informal
   18 and/or formal discovery requests for settlement purposes only that seek information
   19 necessary to determine the extent of the infringement, analyze potential statutory
   20 damages, and then discuss settlement. At the end of that time period (or earlier if
   21 settlement discussions breakdown), if no settlement has been reached then the
   22 parties intend to begin formal discovery. As such, the parties intend to delay the
   23 exchange of any initial disclosures in the first few months of the case.
   24       j. Discovery Plan:
   25            As noted above, the parties first intend to exchange informal and/or formal
   26 discovery requests for settlement purposes only that will be aimed at ascertaining
   27 information required for settlement. Such information and documents would
   28


                                                    -6-
        60014/0001-22001628
Case 2:20-cv-08761-MWF-MRW Document 64 Filed 01/19/21 Page 7 of 10 Page ID #:261



    1 include, among other things, information related to Defendants’ insurance coverage
    2 (if any), the number of infringing copies made or existing at the Redondo Beach
    3 School District, knowledge of the infringing acts, the length of time infringing
    4 copies of Marenem’s works have been made or used, the number of infringing
    5 works made publicly available and any download or upload activity related to same,
    6 what steps, if any, are being taken to cease the infringing activity, and if any internal
    7 communications occurred regarding Marenem’s Secret Stories and embedded sound
    8 graphics. The parties anticipate devoting about two to three months of time to
    9 settlement efforts prior to engaging in earnest in formal discovery (if necessary).
   10            If settlement efforts are unsuccessful, the parties propose that all initial
   11 disclosures be served by May 17, 2021, all written discovery served by no later than
   12 September 6, 2021 (which shall be responded to within the time frames required by
   13 the Federal Rules of Civil Procedure), and all depositions conducted by October 11,
   14 2021. The fact discovery cut-off date would be October 25, 2021.
   15            The subjects on which formal discovery is to be completed include, without
   16 limitation: (1) Defendants’ knowledge of Marenem’s copyrights and trademarks; (2)
   17 whether there was any assistance or instruction given to Defendants regarding the
   18 creation of infringing copies of Marenem’s works; (3) the number of infringing
   19 copies of Marenem’s works made and overall number of infringing acts; (4) the full
   20 scope, nature, and circumstances of the infringement (i.e., where infringing copies
   21 were used or disseminated, the frequency with which infringing copies were made,
   22 the length of time the infringement has been ongoing, and the access to same); (5)
   23 Marenem’s damages; (6) whether Defendants benefitted from the infringement or
   24 saved any expenses; (7) whether infringing copies were made available on the
   25 Internet and any upload or download activity related to same; (8) communications
   26 involving Marenem’s works; (9) any cease and desist efforts made by Defendants;
   27 (10) Defendants’ efforts to identify all infringement and documents related thereto;
   28


                                                      -7-
        60014/0001-22001628
Case 2:20-cv-08761-MWF-MRW Document 64 Filed 01/19/21 Page 8 of 10 Page ID #:262



    1 (11) the circumstances of any DMCA violations or copyright infringement; (12) the
    2 frequency of any removal of Marenem’s copyright management information and the
    3 intent of same; (13) each Defendant’s access to Marenem’s copyrighted works and
    4 infringing copies thereof; (14) Defendants’ general intent in creating, accessing, or
    5 using any infringing copies of Marenem’s works; and (15) the overall similarities
    6 between any infringing copies of Marenem’s works and Marenem’s works.
    7            The parties will meet and confer regarding a stipulated protective order for
    8 presentation to the Court regarding confidentiality and inadvertent production of
    9 privileged or protected material pursuant to Federal Rule of Evidence 502(d). With
   10 the exception of the above, the parties do not believe there should be any changes in
   11 the form or requirement for disclosures under Rule 26(a) or any changes to the
   12 default discovery limits under the Federal Rules of Civil Procedure, with one
   13 exception. Marenem believes that the limitation on the number of depositions taken
   14 may need to be altered given the number of witnesses already expected to have
   15 knowledge of the facts underlying this dispute. The parties, however, will meet and
   16 confer on this issue as well as any other issues regarding additional discovery
   17 beyond what is typically permitted under the Rules. The parties do suggest,
   18 however, that the issue of attorneys’ fees be addressed after a ruling on the merits of
   19 any claims.
   20            The parties will meet and confer on any issues or disputes regarding
   21 electronically stored information (“ESI”).
   22       k. Discovery Cut-off Date:
   23            The parties propose a fact discovery cut-off date of October 25, 2021,
   24 including resolution of any non-expert discovery motions.
   25       l. Expert Discovery:
   26            The parties propose that the deadline for the service of initial expert reports
   27 shall be November 8, 2021, and the deadline for the service of rebuttal expert
   28


                                                     -8-
        60014/0001-22001628
Case 2:20-cv-08761-MWF-MRW Document 64 Filed 01/19/21 Page 9 of 10 Page ID #:263



    1 reports shall be December 6, 2021. The parties propose an expert discovery cut-off
    2 of December 20, 2021.
    3       m. Dispositive Motions:
    4            The parties anticipate that motions for summary judgment and/or partial
    5 summary judgment will be filed prior to the last day for filing dispositive motions.
    6 The parties will stipulate to a briefing schedule on the cross-motions for summary
    7 judgment, allowing the parties two weeks for oppositions and two weeks for replies.
    8 Specifically, the parties propose the following briefing schedule for dispositive
    9 motions: initial motions would be filed on or before January 10, 2022, oppositions
   10 would be filed on or before January 24, 2022, and replies would be filed on or
   11 before February 7, 2022.
   12       n. Settlement / Alternative Dispute Resolution (ADR):
   13            The parties believe that a settlement conference with the Court would be
   14 beneficial after written discovery is exchanged but before depositions.
   15       o. Trial Estimate:
   16            The parties anticipate a trial in this matter being approximately five days,
   17 which will be conducted before a jury. At this time, Marenem anticipates calling
   18 about 10 witnesses, which is necessary given the amount of Defendants.
   19       p. Trial Counsel:
   20            On behalf of Marenem, the individuals trying this case will be Gary R.
   21 Sorden, Esq., David S. Gold, Esq., Brian L. King, Esq., Elizabeth A. Carbone, Esq.,
   22 all of Cole Schotz P.C., and Erica J. Van Loon, Esq., of Lathrop GPM LLP.
   23            Defendants’ case will be tried by Marlon C. Wadlington, Brian M. Wheeler,
   24 and Scott D. Danforth of Atkinson, Andelson, Loya, Ruud & Romo.
   25       q. Independent Master or Expert:
   26            The parties agree that this case does not warrant a Federal Rule of Civil
   27 Procedure 53 master or an independent scientific expert.
   28


                                                     -9-
        60014/0001-22001628
Case 2:20-cv-08761-MWF-MRW Document 64 Filed 01/19/21 Page 10 of 10 Page ID #:264



     1       r. Timetable:
     2       Please see timetable attached hereto as Exhibit “A.”
     3       s. Other Issues:
     4            The parties do not believe that there are any unusually complicated or
     5 technological issues. The parties do not anticipate extraordinarily voluminous
     6 document productions, ADA-related issues, or discovery in foreign jurisdictions.
     7 English is spoken by all parties. In addition, the parties do not believe that
     8 severance (other than the attorneys’ fees issue), bifurcation, or the ordering of any
     9 proof is necessary at this time.
    10
         Dated: January 19, 2021                    LATHROP GPM LLP
    11
                                                    By: /s/ Erica J. Van Loon
    12
                                                        Erica J. Van Loon
    13                                                  Attorneys for Plaintiff MARENEM, INC.
    14
    15    Dated: January 19, 2021                   ATKINSON, ANDELSON, LOYA, RUUD &
                                                    ROMO
    16
    17                                              By: /s/ Marlon C. Wadlington
                                                          Marlon C. Wadlington
    18                                                    Attorneys for Defendants HEATHER
                                                          LADD, JANET REDELLA, BLANCA
    19                                                    VEGA, JENNIFER BELL, and
                                                          CASSIDY NELSON
    20
    21                                SIGNATURE ATTESTATION
    22            Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest that all other signatories listed,
    23 and on whose behalf this filing is submitted, concur in the filing’s content and have
    24 authorized the filing.
    25
    26    Dated: January 19, 2021                        By: /s/ Erica J. Van Loon
                                                                Erica J. Van Loon
    27
    28


                                                      -10-
         60014/0001-22001628
